Citation Nr: 1101351	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-28 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic bilateral knee 
disorder to include arthritis and retropatellar pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from August 1949 to October 1953 
and from July 1968 to September 1968.  He had additional duty 
with the Texas National Guard.  He was a prisoner of war of the 
North Korean Government from November 30, 1950, to August 23, 
1953.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision of the Waco, Texas, 
Regional Office (RO) which, in pertinent part, denied service 
connection for bilateral knee arthritis.  In March 2010, the 
Veteran submitted a Motion to Advance on the Docket.  In April 
2010, the Veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO.  At the hearing, the 
Board granted the Veteran's Motion to Advance on the Docket.  In 
July 2010, the Board remanded the Veteran's appeal to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).  


REMAND

In its July 2010 Remand, the Board directed, in pertinent part, 
that:

1.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic knee 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic knee 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's combat and period of captivity as 
a prisoner of war during the Korean War; is 
otherwise related to active service; and/or 
is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
disabilities.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic bilateral knee disorder to include 
arthritis and retropatellar pain syndrome 
with express consideration of the 
provisions of 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.310(a) (2009); and the 
United States Court of Appeals for Veterans 
Claims' (Court) holding in Allen v. Brown, 
7 Vet. App. 439 (1995).  If the benefits 
sought on appeal remain denied, the Veteran 
and his accredited representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the Veteran's claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.  

The Veteran was afforded an August 2010 VA examination for 
compensation purposes.  The Veteran was diagnosed with bilateral 
knee retropatellar pain syndrome and "[degenerative joint 
disease] clinically."  The examiner commented that the Veteran's 
peripheral vascular disease and diabetes mellitus "cause 
weakness and deconditioning of both lower extremities which 
aggravates any weight bearing joint."  The examination report 
does not address the etiological relationship, if any, between 
the Veteran's diagnosed knee disabilities and his multiple 
service-connected disorders which include right fibulotalar joint 
fracture residuals and traumatic arthritis and multiple right 
hand and left knee wound residuals.  The RO did not subsequently 
address the applicability of 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.310(a) (2010); and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) when it readjudicated the Veteran's 
claim.  

The Court has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2010, the accredited representative advanced a claim of 
entitlement to service connection for bilateral lower extremity 
peripheral vascular disease.  The Board finds that the issue of 
service connection for chronic bilateral lower extremity 
peripheral vascular disease is inextricably intertwined with the 
certified issue of the Veteran's entitlement to service 
connection for a chronic bilateral knee disorder.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's entitlement to 
service connection for chronic bilateral 
lower extremity peripheral vascular 
disease.  The Veteran and his accredited 
representative should be informed in 
writing of the resulting decision and his 
associated appellate rights.  The issue is 
not on appeal unless there is a notice of 
disagreement and a substantive appeal as to 
the issue.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic bilateral 
knee disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic knee 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's combat and period of captivity as 
a prisoner of war during the Korean War; is 
otherwise related to active service; and/or 
is etiologically related to and/or 
increased in severity beyond its 
natural progression due to his right 
fibulotalar joint fracture residuals 
and traumatic arthritis, multiple right 
hand and left knee wound residuals, and 
other service-connected disabilities.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic bilateral knee disorder to include 
arthritis and retropatellar pain syndrome 
with express consideration of the 
provisions of 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.310(a) 
(2010); and the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995).  
If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.  

4.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious 

	(CONTINUED ON NEXT PAGE)




handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

